Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         March 15, 2022


              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 STATE OF WASHINGTON,                                               No. 55506-9-II

                                Respondent,

         v.                                                  UNPUBLISHED OPINION

 BRANDON ARMUS THRALL,

                                Appellant.


        WORSWICK, J. — Brandon Thrall appeals his conviction and sentence for possession of a

stolen vehicle. He argues that the trial court incorrectly convicted him of the general crime

under RCW 9A.56.068 instead of the specific crime under RCW 46.12.750 in violation of the

general-specific statutory construction canon. We disagree and affirm.

                                              FACTS

        The State charged Thrall with, among other things, one count of possession of a stolen

vehicle under RCW 9A.56.068. Thrall waived his right to a jury trial and proceeded to a

stipulated facts bench trial.

        Thrall stipulated that he found a vehicle abandoned with the key in the ignition. He

watched the vehicle for two hours and, when no one took the vehicle, he got into it and drove it

away. Thrall did not know the owner of the vehicle and believed it was stolen at the time he

took it. The vehicle was later confirmed stolen out of the state of Oregon. Thrall knowingly
No. 55506-9-II


possessed the stolen vehicle in Lewis County, Washington. The trial court convicted Thrall of

possession of a stolen vehicle.

       Before sentencing, Thrall filed a motion to clarify his sentencing range. He argued that a

more specific statute—RCW 46.12.750—addressed the same criminal conduct as RCW

9A.56.068, and therefore, Thrall should be sentenced according to the lower standard sentencing

range under RCW 46.12.750. The trial court denied Thrall’s motion, concluding that the statutes

were not concurrent.

       Thrall appeals his judgment and sentence.

                                             ANALYSIS

       Thrall argues that the trial court incorrectly convicted him of the general crime under

RCW 9A.56.068 instead of the specific crime under RCW 46.12.750 in violation of the general-

specific statutory construction canon. We disagree.

       “The general-specific rule is a ‘well established rule of statutory construction that [if] a

special statute punishes the same conduct [that] is punished under a general statute, the special

statute applies and the accused can be charged only under that statute.’” State v. Numrich, 197

Wn.2d 1, 13, 480 P.3d 376 (2021) (quoting State v. Shriner, 101 Wn.2d 576, 580, 681 P.2d 237

(1984)). When a general and specific statute relate to the same subject, we must determine

whether the statutes are concurrent. Numrich, 197 Wn.2d at 13. The court determines

concurrency by examining whether a general statute “‘will be violated in each instance where the

[specific] statute has been violated.’” Numrich, 197 Wn.2d at 13 (quoting Shriner, 101 Wn.2d at

580); State v. Wilson, 158 Wn. App. 305, 313-314, 242 P.3d 19 (2010). A determination of




                                                 2
No. 55506-9-II


whether two statutes are concurrent is based on the elements of the statutes, not the facts of a

particular case. Wilson, 158 Wn. App. at 314.

       The purpose of the general-specific rule is to “minimize sentence disparities resulting

from unfettered prosecutorial discretion.” State v. Albarran, 187 Wn.2d 15, 20, 383 P.3d 1037

(2016). Thus, a person’s equal protection rights are implicated when the State does not charge

the accused under the more specific statute because when the State selects a crime to be charged,

it “can obtain varying degrees of punishment while proving identical elements.” State v. Karp,

69 Wn. App. 369, 372, 848 P.2d 1304 (1993). Consideration of whether two statutes are

concurrent is a question of law reviewed de novo. Numrich, 197 Wn.2d at 13.

       The State charged Thrall with unlawful possession of a stolen motor vehicle under RCW

9A.56.068, which provides: “(1) A person is guilty of possession of a stolen vehicle if he or she

possess [possesses] a stolen motor vehicle. (2) Possession of a stolen motor vehicle is a class B

felony.” RCW 9A.56.068 must be read in conjunction with RCW 9A.56.140(1), which defines

“possessing stolen property” as “knowingly to receive, retain, possess, conceal, or dispose of

stolen property knowing that it has been stolen and to withhold or appropriate the same to the use

of any person other than the true owner or person entitled thereto.”

       Thrall argues that he should have been charged with RCW 46.12.750(1), which he alleges

is the more specific statute. RCW 46.12.750 provides:

       (1) A person is guilty of a class B felony if the person:

       (a) Knowingly makes any false statement of a material fact, either on an application
       for a certificate of title or in any transfer of a certificate of title;

       (b) Intentionally acquires or passes ownership of a vehicle which that person knows
       or has reason to believe has been stolen;



                                                 3
No. 55506-9-II



        (c) Receives or transfers possession of a stolen vehicle from or to another person;

        (d) Possesses any vehicle which that person knows or has reason to believe has
        been stolen;

        (e) Alters or forges or causes the alteration or forgery of:

        (i) A certificate of title or registration certificate issued by the department;

        (ii) An assignment of a certificate of title or registration certificate; or

        (iii) A release or notice of release of an encumbrance referred to on a certificate of
        title or registration certificate; or

        (f) Holds or uses a certificate of title, registration certificate, assignment, release,
        or notice of release, knowing that it has been altered or forged.

        (2) A person convicted of violating subsection (1) of this section must be punished
        by a fine of not more than five thousand dollars or by imprisonment for not more
        than ten years, or both such fine and imprisonment. This subsection does not
        exclude any other offenses or penalties prescribed by any existing or future law for
        the larceny or unauthorized taking of a vehicle.

        (3) It is a class C felony for a person to sell or convey a vehicle certificate of title
        except in conjunction with the sale or transfer of the vehicle for which the certificate
        was originally issued.

        To discern whether the two statutes are concurrent, we must determine whether every

violation of RCW 46.12.750 will result in the violation of RCW 9A.56.070. A plain reading of

the statutes reveals that a person could violate RCW 46.12.750 without violating RCW

9A.56.070. For instance, a person could violate RCW 46.12.750 by knowingly making a false

statement of a material fact on an application for a certificate of title, or by altering a certificate

of title or registration. But such conduct would not constitute knowingly possessing a stolen

motor vehicle under RCW 9A.56.070.




                                                    4
No. 55506-9-II


        Thrall urges us to only consider the elements of RCW 46.12.750(1)(d). But a

determination of whether two statutes are concurrent is based on the elements of the statutes, not

the facts of a particular case. Wilson, 158 Wn. App. at 314. In order for the general-specific

statute rule to apply, every violation of the specific statute must result in a violation of the

general statute. Numrich, 197 Wn.2d at 13. This requires consideration of each alternative

means of the specific statute. See State v. Walker, 75 Wn. App. 101, 106, 879 P.2d 957 (1994)

(considering each alternative means of the joyriding statute to determine if it was concurrent with

the first degree theft statute).

        Moreover, even considering only RCW 46.12.750(1)(d), the statutes are not concurrent.

To prove a person unlawfully possessed a stolen vehicle under RCW 9A.56.070, the State must

prove that they knowingly possessed a vehicle that they knew at the time was stolen.

Comparatively, to prove a person violated RCW 46.12.750(1)(d), the State need only show that a

person “had a reason to believe” the vehicle had been stolen. The latter permits conviction based

on a lower level of culpability. A person could violate RCW 46.12.750(1)(d) by possessing a

vehicle which that person has reason to believe has been stolen without violating RCW

9A.56.070 because they did not have actual knowledge that the vehicle was stolen. See WPIC

10.02 (“A person knows or acts knowingly . . . with respect to a [fact] when he or she is aware of

that [fact]. If a person has information that would lead a reasonable person in the same situation

to believe that a fact exists, the jury is permitted but not required to find that he or she acted with

knowledge of that fact.”) (Emphasis added). Accordingly, the two statutes are not concurrent.




                                                   5
No. 55506-9-II


        Because the statutes are not concurrent, the general-specific rule of construction does not

apply, and the State was not required to charge Thrall under RCW 46.12.750. Thrall’s argument

fails, and we affirm his conviction and sentence.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, P.J.
 We concur:



 Maxa, J.




 Veljacic, J.




                                                  6